Case 5:21-mj-00322-SM Document1 Filed 05/27/21 Page 1 of 6

AO 91 (rev.11/11) Criminal Complaint AUTHORIZED AND APPROVED DATE: Mark R. stoneman oy bg

  

 

United States District Court

 

 

for the
WESTERN DISTRICT OF OKLAHOMA
United States of America )
Vv. -
) Case No: {N- ZI> 322 sm
Michael Hans Oloa, )
CRIMINAL COMPLAINT

I, the complainant in this case, state that the following is true to the best of my knowledge and belief.

On or about the date of May 25, 2021 in the county of Comanche, in the Western District of Oklahoma, the defendant

violated:
Code Section Offense Description
18 U.S.C. § 111(b) Assault on a federal officer with a deadly weapon,
18 U.S.C. § 922(g)(1) Felon in possession of a firearm

This criminal complaint is based on these facts:
See attached Affidavit of Special Agent, Shana M. Terry, Federal Bureau of Investigation, which is incorporated and made a
part hereof by reference.

Continued on the attached sheet.

 

Complainant's signature
Shana M. Terry
Special Agent
Federal Bureau of Investigation

Sworn to before me and signed in my presence.

Date:

 

 

Judge's signature

City and State: Oklahoma City, Oklahoma i/ " Suzanne Mitchell, U.S . Magistrate Judge
" Printed name and title
Case 5:21-mj-00322-SM Document1 Filed 05/27/21 Page 2 of 6

THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF OKLAHOMA

AFFIDAVIT IN SUPPORT OF A CRIMINAL COMPLAINT
AND ARREST WARRANT

I, Shana M. Terry, a Special Agent with the Federal Bureau of Investigation (FBI),
Oklahoma City Division, Lawton Resident Agency, being duly sworn, depose and state as

follows:

1. I have been employed as a Special Agent of the FBI since February 2019 and
have been assigned to the Oklahoma City Division, Lawton Resident Agency for the
entirety of that time. During that time, I have conducted a wide variety of investigations,
to include violent crimes and firearms violations. I am an investigative or law enforcement
officer of the United States within the meaning of 18 U.S.C. § 2510(7), and am empowered
by law to conduct investigations of and to make arrests for federal offenses, including
violations of 18 U.S.C. § 111(b) (assault on a federal officer with a deadly weapon) and 18
U.S.C. § 922(g)(1) (felon in possession of a firearm).

2. The facts in this affidavit come from my personal observations, my training
and experience, and information obtained from other agents and witnesses. This affidavit
contains information necessary to support the Complaint and Arrest Warrant and does not
set forth all of my knowledge about this matter.

3. Based on the facts set forth in this affidavit, there is probable cause to believe

that Michael Hans Oloa (OLOA), committed the crimes of assault on a federal officer with
Case 5:21-mj-00322-SM Document1 Filed 05/27/21 Page 3 of 6

a deadly weapon, in violation of 18 U.S.C. § 111(b), and felon in possession of a firearm,

in violation of 18 U.S.C. § 922(g)(1).
PROBABLE CAUSE

4. On May 25, 2021, Christopher Kennedy (Kennedy) and Charlene Childers
(Childers), both Patrol Sergeants for the Comanche Nation Police Department, responded
to the Comanche Nation Casino, located in the Western District of Oklahoma at 402 SE
Interstate Drive, Lawton, Oklahoma 73501, regarding the trespassing of a male on the
property. Casino security reported the male to be OLOA, who had been banned from the
property since 2016. Comanche Nation Dispatch advised that OLOA had possible
outstanding warrants but needed his social security number to confirm.! Kennedy and
Childers approached OLOA as he was sitting at a gaming machine and asked for an
identification card. OLOA and Kennedy conversed about the multiple identification cards
OLOA appeared to have in his possession. A few moments later, OLOA unexpectedly got
up and ran through the casino and out the entrance doors. Childers yelled “Stop, Police!”
several times, but OLOA continued to flee. Once outside, Kennedy fired his Taser, but it
appeared to have no effect on OLOA, as he continued to flee through the parking lot.
Kennedy fired his Taser a second time, again with no effect.

5. Casino video surveillance shows that on multiple occasions during the

pursuit, OLOA turned his head to look behind him as he ran. After the second Taser

 

l OLOA did in fact have an arrest warrant issued on November 3, 2020, in
Comanche County case no. CF-2016-6272.
Case 5:21-mj-00322-SM Document 1 Filed 05/27/21 Page 4 of 6

attempt, OLOA pulled a firearm from what appeared to be his waistband, looked behind
him, pointed the firearm toward Kennedy, and fired the gun. The muzzle flash can be seen
on surveillance video. As he continued to run, OLOA can be seen using both hands to
manipulate the weapon in front of him. OLOA then looked behind him and pointed the
firearm at the pursuing officers again. No muzzle flash is seen. As officers sought cover,
OLOA continued running toward an apartment complex which was adjacent to the casino
parking lot.

6. Casino surveillance footage showed that OLOA had entered one of the
apartments. Lawton Police Department officers found OLOA hiding in the dark on the
partially enclosed back patio of the apartment, and he was taken into custody without
further incident.

7. A Springfield 9mm Hellcat pistol bearing serial number BY223728 was
found in the same area OLOA was hiding. The gun had a Hornaday Critical Defense bullet
in a stovepipe position that was jamming the weapon.” The jammed condition of the gun
appears consistent with the surveillance footage showing OLOA manipulating the gun with

both hands (likely in attempt to clear the jam) after he fired the first round at Kennedy. The

 

2 Stovepipe malfunctions are so called because the bullet or casing becomes jammed
perpendicular to the gun and sticks out of the top like a chimney or a stovepipe. Stovepipe
malfunctions can be caused by a failure to eject a spent casing after a round has been fired
or by a failure to properly load a new live round from the magazine after the previously
fired casing is successfully ejected. When a stovepipe malfunction occurs, the spent casing
or new live round gets caught by the handgun slide, preventing the firearm from returning
to an operable state until the user clears the jam. The Springfield 9mm Hellcat pistol found
by officers here had a live round in the stovepipe position, which is consistent with the gun
successfully ejecting the spent casing but failing to successfully load a new live round after
the gun was fired.
Case 5:21-mj-00322-SM Document1 Filed 05/27/21 Page 5 of 6

lack of visible muzzle flash in the video the second time OLOA pointed the gun at Kennedy
is consistent with OLOA being unable to clear the jam. The gun was wrapped in what
appeared to be the same shirt that OLOA was observed to be wearing at the time of the
shooting. A Hornaday 9mm shell casing was recovered in the vicinity of where OLOA had
fired a single short towards Kennedy.

8. A criminal history check on OLOA shows OLOA was convicted of a felony
drug offense in Alaska around 2011. OLOA was also convicted on April 12, 2017, for
possession of a controlled dangerous substance in Comanche County case no. CF-2016-
622.

9. Both Kennedy and Childers hold a Deputized Special Officer Commission
with the Bureau of Indian Affairs and are active Special Law Enforcement Commission
card holders. The Special Law Enforcement Commission gives tribal police the ability to
investigate and make arrests in federal cases. Both Kennedy and Childers are federal law
enforcement officers for purposes of 18 U.S.C. §§ 111 and 1114.

10. On May 27, 2021, an agent with the Bureau of Alcohol, Tobacco, Firearms
and Explosives (ATF) reviewed photographs of the the Springfield 9mm Hellcat pistol and

advised me that he believed the pistol was not manufactured in the state of Oklahoma.
Case 5:21-mj-00322-SM Document1 Filed 05/27/21 Page 6 of 6

CONCLUSION
11. Based on my training and experience, I submit there is probable cause to
believe that Michael OLOA committed assault on a federal law enforcement officer with a
deadly weapon, in violation of 18 U.S.C. § 111(b) and was also a convicted felon in
possession of a firearm, in violation of 18 U.S.C. § 922(g)(1).

FURTHER, YOUR AFFIANT SAYETH NOT.

Respectfully submitted,

gure

Shana M. Terry
Special Agent
Federal Bureau of Investigation

SUBSCRIBED AND SWORN to before me thisA jaa of May, 2021.

Suzanne Mitchell
United States Magistrate Judge
